
	
		III
		111th CONGRESS
		2d Session
		S. RES. 466
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2010
			Mr. Kerry (for himself,
			 Ms. Collins, Mr. Durbin, Mr.
			 Dodd, Mr. Feingold,
			 Mrs. Gillibrand, and
			 Mr. Cardin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Supporting the goals and ideals of World
		  Water Day.
	
	
		Whereas United Nations Resolution 47/193, adopted by the
			 General Assembly on December 22, 1992, designates March 22 of each year as
			 World Day for Water;
		Whereas a person needs a minimum of 20 liters of water per
			 day to live;
		Whereas a person can live weeks without food, but only
			 days without water;
		Whereas diseases related to inadequate water, sanitation,
			 and hygiene trigger 4,000,000,000 cases of diarrhea and 2,000,000,000
			 infections by parasitic intestinal worms annually;
		Whereas 50 percent of childhood malnutrition in the world
			 is caused by water- and sanitation-related diseases;
		Whereas a child dies from a water-borne disease every 15
			 seconds;
		Whereas water- and sanitation-related diseases are the
			 leading cause of death for children under 5 years of age;
		Whereas millions of women and children spend several hours
			 a day collecting water from distant, often polluted sources;
		Whereas women and children bear disproportionate economic
			 and educational costs associated with unsafe drinking water and poor
			 sanitation;
		Whereas every dollar spent on water and sanitation saves
			 an average of $8 in costs averted and productivity gained;
		Whereas water- and sanitation-related diseases account for
			 80 percent of the sicknesses in developing countries;
		Whereas 884,000,000 people lack access to an improved
			 water supply;
		Whereas 2,500,000,000 people in the world lack access to
			 improved sanitation;
		Whereas the 263 transboundary lake and river basins in the
			 world include territory in 145 countries and cover nearly
			 1/2 of the Earth’s land surface;
		Whereas climate change may cause more extreme floods and
			 droughts, increasing tension and potential clashes over transboundary
			 freshwater resources;
		Whereas the global celebration of World Water Day is an
			 initiative that grew out of the 1992 United Nations Conference on Environment
			 and Development in Rio de Janeiro to draw attention to the global water,
			 sanitation, and hygiene crisis;
		Whereas the Plan of Implementation of the World Summit on
			 Sustainable Development, adopted by the 2002 Johannesburg summit participants,
			 including the United States, sets forth the goal to reduce by
			 1/2, between 1990 and 2015, the proportion of
			 people who are unable to reach or to afford safe drinking water and
			 the proportion of people who do not have access to basic
			 sanitation; and
		Whereas the Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121) required the Secretary of State to develop a strategy
			 to elevate the role of water and sanitation policy in the development of
			 U.S. foreign policy and improve the effectiveness of U.S. official programs
			 undertaken in support of the strategy:
		Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of World Water Day, which will be observed on March 22;
			(2)urges the
			 Department of State, the United States Agency for International Development,
			 and all relevant Federal departments and agencies to increase the efforts and
			 resources dedicated to—
				(A)providing
			 sustainable and equitable access to safe drinking water and sanitation;
			 and
				(B)improving the
			 capacity for water resource management for the poor and the very poor;
			 and
				(3)encourages the
			 people of the United States to observe the day with appropriate activities that
			 promote awareness of the importance of—
				(A)access to clean
			 water and adequate sanitation; and
				(B)stakeholder
			 cooperation on transboundary water management.
				
